DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the lines of FIG. 1 are too faint to see.  Lines in FIG. 4, 6 and 7 are also faded in spots and should be completed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 9, “tends towards” should be -- tend towards --  (“tends” was not changed in Applicant’s preliminary amendment).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2016/0247368) in view of Li (CN 205430016 U).
As to claim 1, Chun shows (FIG. 3) A linear vibration motor (haptic actuator para[0031], FIG. 3), comprising: 
a magnetic conductive body 200 (core 200 is made of SPCC material para[0042]); 
a vibrator 600,700 comprising a permanent magnet 600; and 
wherein the magnetic conductive body 200 is provided in a direction of the linear movement path (vertical direction para[0054]) near the vibrator 600,700 for interacting with the permanent magnet 600, such that the vibrator 600,700 is configured to tends towards a balanced position in the linear movement path (vertical) in a non-activated state (magnet 600 and weight 700 are capable of performing the claimed function), and 
wherein the magnetic conductive body 200 is made of soft magnetic material (SPCC material is known to be soft iron).
Chun does not show 
a linear movement support, and
wherein the vibrator is mounted on the linear movement support and adapted to move along a linear movement path delimited by the linear movement support.
As to both bullets, Li shows (FIG. 4,8)
a linear movement support 103, and
wherein the vibrator 3 is mounted on the linear movement support 103 and adapted to move along a linear movement path delimited by the linear movement support 103 (para[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Chun to have: 
a linear movement support 103, and
wherein the vibrator 600,700 is mounted on the linear movement support 103 and adapted to move along a linear movement path delimited by the linear movement support 103
as taught by Li, for the advantageous benefit of guiding movement of the vibrator 600,700 such that the vibrator 600,700 vibrates more smoothly as taught by Li (para[0046]:4-11).
As to claim 2/1, Chun in view of Li was discussed above with respect to claim 1 and Chun further shows (FIG. 2 and 3):
the permanent magnet 600 is a ring shaped permanent magnet 600 (para[0056]), and the ring shaped permanent magnet 600 is adapted for axial movement (vertical movement para[0054]); and 
wherein the magnetic conductive body 200 is a magnetic core 200 passing through a center of the ring shaped permanent magnet 600.
Chun does not show: 
wherein the linear movement support comprises at least two guide shafts; and
the ring shaped permanent magnet 600 is adapted for axial movement along the guide shafts.
As to both bullets, Li shows (FIG. 4,8):
the linear movement support 103 comprises at least two guide shafts 103, and
the mass 3 is adapted for axial movement along the guide shafts 103 (para[0046]:1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Chun in view of Li to have: 
wherein the linear movement support 103 comprises at least two guide shafts 103, and
the ring shaped permanent magnet 600 is adapted for axial movement along the guide shafts 103
as taught by Li, for the advantageous benefit of guiding movement of the vibrator 600,700 such that the vibrator 600,700 vibrates more smoothly as taught by Li (para[0046]:4-11).
As to claim 3/2/1, Chun in view of Li was discussed above with respect to claim 2 and Chun further shows (FIG. 2 and 3) wherein the vibrator 600,700 further comprises a ring shaped mass block 700, the ring shaped permanent magnet 600 and the ring shaped mass block 700 being fixed together (para[0062]:1).
Chun does not show the guide shafts passing through the ring shaped mass block longitudinally.
Li shows (FIG. 4,8) the guide shafts 103 passing through the mass 3 longitudinally (para[0045]:7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Chun in view of Li to have the guide shafts 103 passing through the ring shaped mass block 700 longitudinally as taught by Li, for the advantageous benefit of guiding movement of the vibrator 600,700 such that the vibrator 600,700 vibrates more smoothly as taught by Li (para[0046]:4-11).
As to claim 5/1, Chun in view of Li was discussed above with respect to claim 1 and Chun further shows (FIG. 2 and 3) control coils 310,320 positioned at both ends of the magnetic conductive body 200 respectively, wherein the control coils 310,320 when powered on generate an electromagnetic field, to control the vibrator 600,700 to move along the linear movement path (vertical direction para. [0054]).
As to claim 6/1, Chun in view of Li was discussed above with respect to claim 1 and Chun further shows (FIG. 2 and 3) an upper housing 120 and a base 110, wherein the magnetic conductive body 200 is fixed in the upper housing 120 and the base 110 (FIG. 3, para[0043],[0038]).
Chun does not show the linear movement support is fixed in the upper housing and the base.
Li shows (FIG. 4,8) the linear movement support 103 fixed to upper shell 2 and lower support 102 ( para[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Chun in view of Li to have the linear movement 
As to claim 7/6/1, Chun in view of Li was discussed above with respect to claim 1 and Chun further shows (FIG. 2 and 3) wherein an anti-collision portion 910,920 is provided between the vibrator 600,700 and at least one of the upper housing 120 and the base 110, to prevent the vibrator 600,700 from contacting the at least one of the upper housing 120 and the base 110, and wherein the anti-collision portion 910,920 is made of a material capable of absorbing collision (elastic rubber para[0071]).
As to claim 8/1, Chun in view of Li was discussed above with respect to claim 1 and Chun further describes an electronic device, comprising a linear vibration motor according to claim 1 (para[0001]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2016/0247368) in view of Li (CN 205430016 U) and Aoyagi et al. (US 2009/0146509, hereinafter Aoyagi).
As to claim 4/2/1, Chun in view of Li was discussed above with respect to claim 2 except for the vibrator further comprises sleeves adapted for matching with the guide shafts.
Aoyagi shows (FIG. 4) a sleeve 80 adapted for matching with a guide shaft 70 (para[0038]:1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Chun in view of Li to have sleeves 80 adapted for matching with the guide shafts 103 as taught by Aoyagi, for the advantageous benefit of maintaining a uniform gap between the coils and the vibrator 600,700 and obtaining stable vibrations as taught by Aoyagi (para[0038]:1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuriyama (US 5,424,591 A) teaches that SPCC is known to be soft iron (col.3:38-40);
Odajima (US 2011/0101796 A1) shows two guide shafts;
Furuichi et al. (US 2013/0278084 A1) shows a vibration generator with a guide with a shaft bearing;
Aoyagi et al. (US 2009/0146509) shows a vibration actuator with a guide, a shaft bearing 80 and dampers 50,51.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ROBERT E MATES/Examiner, Art Unit 2832          

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832